UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):November 19, 2008 Dyadic International, Inc. (Exact name of registrant as specified in its charter) Delaware 333-102629 45-0486747 (State or other jurisdiction of incorporation) (Commission File Number) (I. R. S. Employer Identification No.) 140 Intracostal Pointe Drive, Suite 404 Jupiter, Florida 33477 (Address of principal executive offices)(Zip Code) Registrants telephone number, including area code: (561) 743-8333 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01. Entry into a Material Definitive Agreement. On November 14, 2008, Dyadic International, Inc., or Dyadic, entered into a nonexclusive license agreement, or the Agreement, with Codexis, Inc., or Codexis, and Dyadic International (USA), Inc., or Dyadic USA.Among other things, the Agreement covers use of Dyadics C1 expression system for large-scale production of enzymes in certain fields including biofuels and chemical and pharmaceutical intermediate production.The Agreement includes an upfront payment by Codexis of $10 million provided that certain performance criteria are satisfied.The Agreement also provides for certain milestone payments to be paid to Dyadic based on Codexis commercializing products and processes using the licensed materials.A copy of the Agreement is attached hereto as Exhibit 10.1.This summary is qualified in its entirety by reference to Exhibit 10.1 to this current report. On November 14, 2008, Dyadic entered into a Non-Disturbance Agreement with Mark A. Emalfarb Trust, Francisco Trust, and Mark A. Emalfarb, collectively referred to as the Secured Parties, and Dyadic International USA and Codexis.Among other things, the Non-Disturbance Agreement provides that the Secured Parties shall not take any action against Dyadic, Dyadic USA or their affiliates which could diminish, disturb or interfere with (i) Dyadic or Dyadic USAs rights to the intellectual property or other materials licensed to Codexis under the Agreement or (ii) Codexiss rights to the licensed intellectual property and other materials under the Agreement.Mark A. Emalfarb, a party to the Non-Disturbance Agreement, is the Chief Executive Officer of Dyadic.Additionally, the Mark A. Emalfarb Trust, also a party to the Non-Disturbance Agreement, is an entity created for the primary benefit of Mark A. Emalfarb, and the Francisco Trust, also a party to the Non-Disturbance Agreement, is an entity created for the primary benefit of Mark A. Emalfarbs wife and children.A copy of the Non-Disturbance Agreement is attached hereto as Exhibit 10.2.This summary is qualified in its entirety by reference to Exhibit 10.2 to this current report. On November 14, 2008, Dyadic and Dyadic USA entered into an Amended & Restated Note for the benefit of the Mark A. Emalfarb Trust in the principal amount of $2,424,394 which is due on January 1, 2009.Among other things, the Amended & Restated Note amends and replaces that certain Revolving Note dated as of May 29, 2003 by Dyadic USA in favor of the Mark A. Emalfarb Trust in the principal amount of $3 million.Under the Amended & Restated Note, Dyadic shall pay to the Mark A. Emalfarb Trust interest at a rate of fourteen percent (14%) per year and shall also make certain scheduled payments pursuant to the terms therein.The Secured parties agreed that the Amended & Restated Note is subject to the limitations of the Non-Disturbance Agreement. The Mark A. Emalfarb Trust is a party to the Amended & Restated Note, and is an entity created for the primary benefit of Mark A. Emalfarb, who is the Chief Executive Officer of Dyadic, and the Francisco Trust is a party to the Amended & Restated Note, and is an entity created for the primary benefit of Mark A. Emalfarbs wife and children.A copy of the Amended & Restated Note is attached hereto as Exhibit 10.3.This summary is qualified in its entirety by reference to Exhibit 10.3 to this current report. In connection with the Amended and Restated Note, on November 14, 2008, Dyadic, Dyadic USA and the Secured Parties entered into a Loan and Security Agreement, or the Loan Agreement, which superseded the Security Agreement dated as of May 7, 2000, as amended and the Security Agreement dated as of May29, 2003, as amended.Among other things, the Loan Agreementsecures the borrowings under the Amended and Restated Note with all of the assets of Dyadic and Dyadic USA.Mark A. Emalfarb, a party to the Loan Agreement, is the Chief Executive Officer of Dyadic.Additionally, the Mark A. Emalfarb Trust, also a party to the Loan Agreement, is an entity created for the primary benefit of Mark A. Emalfarb and the Francisco Trust, also a party to the Loan Agreement, is an entity created for the primary benefit of Mark A. Emalfarbs wife and children.A copy of the Loan Agreementis attached hereto as Exhibit 10.4.This summary is qualified in its entirety by reference to Exhibit 10.4 to this current report. On November 14, 2008, Dyadic USA entered into a Collateral Assignment of Inventions and Patents and Patent Applications, referred to as the Patent Collateral Assignment, and Collateral Assignment of Trademarks and Account Control Agreements, together with the Patent Collateral Assignment referred to as the Collateral Assignment, in favor of Secured Parties.Among other things, under the Collateral Assignment, Dyadic USA grants, transfers and assigns to Secured Parties all right title and interest in the patents identified by the Agreement for purposes of securing any and all obligations owed to Secured Parties per the terms of the Loan Agreement.Mark A. Emalfarb, a party to the Collateral Assignment, is the Chief Executive Officer of Dyadic.Additionally, the Mark A. Emalfarb Trust, also a party to the Collateral
